By the Court.
When an action is brought upon a note and mortgage, whether against the mortgagor alone, or against him and ■others having an interest in the property conveyed by the mortgage, and whether the petition states two causes of action, one on the note and one on the mortgage, or the note and mortgage are set out as if constituting but one cause of action, and a judgment is asked on the note, and for a sale of the mortgaged property, %nd no objection is taken either for a misjoinder of causes of action, or to the form of the petition, it will not be error to render a judgment upon the note, and also a judgment for the sale of the mortgaged property; and the judgment rendered upon the ■note will have the same operation and effect as a lien upon the property of the defendant, other than that conveyed by the mortgage, as if it had been rendered in a separate action. Whether there would in such a case be a misjoinder of the causes of action, is a point not presented and not decided.

Judgment affirmed.

JEE. B. Saunders, and Oulver & Browne, for plaintiff in error.
Hunter & Daugherty, for defendant in error.